


109 HR 5398 IH: To amend the Clean Air Act to exclude from the definition

U.S. House of Representatives
2006-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5398
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2006
			Mr. Salazar (for
			 himself, Mr. Gutknecht, and
			 Mr. Osborne) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Clean Air Act to exclude from the definition
		  of renewable fuel any fuel that is imported or derived from any matter that is
		  imported.
	
	
		1.Short titleThis Act may be cited as the USA
			 Fuels Act of 2006.
		2.Exclusion of
			 imported fuel from definition of renewable fuelSubparagraph (C) of section 211(o)(1) of the
			 Clean Air Act (42 U.S.C. 7545(o)(1)) is amended by adding at the end the
			 following:
			
				(iii)ExclusionThe
				term renewable fuel excludes any fuel described in clause (i) or
				(ii) that is imported or derived from any matter that is
				imported.
				.
		
